199 U.S. 53 (1905)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. TWENTY-THIRD STREET RAILWAY COMPANY
v.
NEW YORK STATE BOARD OF TAX COMMISSIONERS.
THE PEOPLE OF THE STATE OF NEW YORK ex rel. CENTRAL CROSSTOWN RAILROAD COMPANY
v.
SAME.
THE PEOPLE OF THE STATE OF NEW YORK ex rel. CONSOLIDATED GAS COMPANY
v.
SAME.
THE PEOPLE OF THE STATE OF NEW YORK ex rel. NEW AMSTERDAM GAS COMPANY
v.
SAME.
THE PEOPLE OF THE STATE OF NEW YORK ex rel. CONEY ISLAND AND BROOKLYN RAILROAD COMPANY
v.
SAME.
Nos. 75, 76, 77, 78, 79, 80.
Supreme Court of United States.
Argued April 17, 18, 19, 1905.
Decided May 29, 1905.
ERROR TO THE SUPREME COURT OF THE STATE OF NEW YORK.
Mr. Elihu Root and Mr. William D. Guthrie for plaintiffs in error in Nos. 75 and 76. Mr. Elihu Root, with whom Mr. Frank H. Platt was on the brief, for plaintiffs in error in Nos. 77 and 78.
Mr. Julius M. Mayer, Attorney General of the State of New York, and Mr. Louis Marshall for defendant in error.[1]
MR. JUSTICE BREWER delivered the opinion of the court.
While these cases differ in some details from the two preceding, *54 in which opinions have just been announced, there are no such differences as put them outside the scope of the reasoning of those opinions. Therefore, the judgments in them are
Affirmed.
NOTES
[1]  Argued simultaneously with Metropolitan Street Ry. Co. v. New York. For abstracts of arguments see ante, p. 9.